DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 11, 2021 has been entered. Claims 1, 2, 4, 5, 7, 8, 10-23 are pending in the application, claims 8, 14-23 withdrawn as being directed to non-elected inventions or species. Applicant's amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 19, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Casper (US 2017/0259015) in view of Hansen (WO 2006/120253).
Regarding claim 1, Caspers  discloses a drug delivery device (1, Fig 1) comprising: a housing (2, Fig 1) defining an interior cavity (interior of housing 2, Fig 1) and a distal surface (21, Fig 1) for contacting a patient during use of the drug delivery device (Para 0045, lines 1-3); a primary container (5, Fig 1) disposed in the interior cavity of the housing (See Fig 1); a cannula (6, Fig 1), the cannula disposed in fluid communication with the primary container (Para 0031, lines 9-13), wherein the drug delivery device is adapted to occupy a storage state where a terminal end of the cannula is inside the housing (Para 0032, lines 1-4; Retracted state) and a delivery state where the terminal end of the cannula extends along an insertion axis and out through an opening in the distal surface of the housing (Para 0032, lines 1-4; See Fig 1); a delivery mechanism (17, Fig 1) disposed in the housing for selectively forcing the drug out of the primary container and through the cannula for delivery to the patient when the cannula occupies the delivery state (Para 0041); a needle insertion mechanism (11, Fig 1) coupled to the cannula (See Fig 1); an sensor (24, Fig 1) disposed on the distal surface of the housing; and a controller (16, Fig 2) carried by the housing (Para 0034, lines 1-3) and electrically connected to the cannula (For insertion as described in Para 0034) and the sensor such that upon application of the distal surface of the housing onto a patient's skin with insertion of the cannula into the patient the controller recognizes a contact signal (Para 0043, lines 1-9); wherein the opening in the distal surface resides within a plane that is substantially orthogonal to the insertion axis (See Fig 1); wherein the controller is arranged to operate the needle insertion mechanism to move the cannula (Para 0032, lines 13-23; Para 0034) and to operate the delivery mechanism after recognizing the closed electrical circuit (Para 0049, 
Caspers is silent regarding the cannula having at least apportion that is electrically conductive and the controller detecting a closed or open electrical circuit including the cannula and the electrode.
Hansen teaches a drug delivery device (device of Fig 13) comprising: a housing (1015 and 1050, Fig 12) defining an interior cavity (See Fig 12) and a distal surface (1019, Fig 12) for contacting a patient during use of the drug delivery device (Page 23, lines 22-24); a primary container (350, Fig 16; Page 27, line 21-26) disposed in the interior cavity of the housing (See Fig 16) and adapted to contain a drug (Page 28, lines 18-25); a cannula (801, Fig 22A; Page 35, lines 11-21) at least a portion (806, Fig 22A) of which is electrically conductive (Page 35, lines 23-27), the cannula disposed in fluid communication with the primary container, wherein the drug delivery device is adapted to occupy a storage state where a terminal end of the cannula is inside the housing (Page 26, lines 1-4; See Fig 15A) and a delivery state where the terminal end of the cannula extends out through an opening in the distal surface of the housing (Page 26, line 34 – Page 27, line 11); an electrode (805, Fig 22A) disposed on the distal surface of the housing (See Fig 22A); and a controller (802, Fig 22A) carried by the housing and electrically connected to the delivery cannula and the electrode such that upon application of the distal surface of the housing onto a patient's skin and insertion of the delivery cannula into the patient the controller recognizes a closed electrical circuit including the cannula and the electrode (Page 35, line 11 – Page 36, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula, the sensor, and controller disclosed by Caspers to be the cannula with at least a portion that is electrically conductive, the distal surface comprising an electrode, and the controller able to detect the open and closed circuit as taught by Hansen in order to have a drug delivery device that can detect actual subcutaneous placement and non-subcutaneous placement of the 
Regarding claim 2, the modified invention of Caspers and Hansen discloses the cannula (801, Fig 22A -Hansen) comprises a metal needle, a hard catheter, or a soft catheter (Page 10, lines 7-9 -Hansen)
Regarding claim 4, the modified invention of Caspers and Hansen discloses the cannula (801, Fig 22A -Hansen) comprises the hard catheter or the soft catheter (Page 10, lines 7-9; Page 24, lines 1-2 -Hansen) and the catheter comprises a non-conductive material and a conductive material at least partially coating and/or embedded into the non-conductive material (Page 35, lines 25-27 -Hansen).
Regarding claim 5, the modified invention of Caspers and Hansen discloses the housing (2, Fig 1 -Caspers) comprises an adhesive (23, Fig 1 -Caspers) on the distal surface (21, Fig 1 -Caspers).
Regarding claim 7, the modified invention of Caspers and Hansen discloses a needle insertion mechanism (11, Fig 1 -Caspers) operably coupled to the cannula (801, Fig 22A -Hansen) for moving the cannula between a retracted position where the terminal end of the cannula is concealed in the housing when the drug delivery device is in the storage state, and an extended position where the terminal end of the cannula extends out of the housing and beyond the distal surface when the drug delivery device is in the delivery state (Para 0032 –Caspers).
Regarding claim 10, the modified invention of Caspers and Hansen discloses the controller (16, Fig 2 –Caspers as modified by Hansen to detect an open/closed circuit) comprises a processor, a memory, and logic stored on the memory (Para 0034 -Caspers) and executable by the processor to perform the following: (a) inhibiting operation of the delivery mechanism in the absence of the closed electrical circuit  (Para 0043, lines 11-14), (b) enabling operation of the delivery mechanism upon recognizing the closed electrical circuit (Para 0049, lines 6-10) , and (c) after having recognized the closed electrical circuit, activating a notification device in the absence of the closed electrical circuit between the cannula and the electrode (Para 0035 –Caspers; Page 10, lines 28-33 -Hansen).

Hansen further teaches the controller (802, Fig 22A) comprises a communication module for communicating to a remote device (770, Fig 21) information regarding the status of the electrical circuit (Page 35, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Caspers and Hansen to further include a communication module and remote device as further taught by Hansen in order to have a drug delivery device that can remotely alert a user/practitioner through visual, audible, or tactile means (Page 35, lines 1-9).
 Regarding claim 12, the modified invention of Caspers and Hansen discloses a drug (3, Fig 1 -Caspers) disposed in the primary container (5, Fig 1 -Caspers) (Para 0030 -Caspers).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Casper (US 2017/0259015) in view of Hansen (WO 2006/120253) and further in view of Holt (US 9061097).
Regarding claim 13, the modified invention of Caspers and Hansen discloses all of the elements of the invention but is silent regarding the drug comprises one of: (a) a granulocyte colony-stimulating factor (G-CSF); (b) a monoclonal antibody (IgG) that binds human Proprotein Convertase Subtilisin/Kexin Type 9 (PCSK9); (c) a product that relates to calcitonin gene-related peptide (CGRP);4 (d) a product that targets or modulates sclerostin; (e) an etanercept; (f) a TNF-receptor /Fc fusion protein; (g) a TNF blocker; or (h) bispecific T cell engager antibodies.
Holt teaches a drug delivery device comprising (50, Fig 2); a housing (52, Fig 2), a primary container (62, Fig 2), a cannula (54, Fig 2); and a delivery mechanism (150, Fig 2); wherein a drug is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug disclosed by Caspers and Hansen to be a granulocyte colony-stimulating factor (G-CSF) or a TNF blocker as taught by Holt in order to have a device that address particular issue for patients undergoing chemotherapy to enhance the effectiveness of the therapy (Col 3, lines 28-44).
Response to Arguments
	Applicant’s arguments regarding the combination of Holt, Hansen, and Dechelette have been fully considered but are moot in view of the current rejection. The limitations of amended claim 1 are now taught by Caspers in view of Hansen. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/
Examiner, Art Unit 3783
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783